        Case 3:21-cv-00898-K Document 1-6 Filed 04/19/21                      Page 1 of 2 PageID 41
Supplemental Civil Cover Sheet
Pagel of 2

                        Supplemental Civil Cover Sheet for Cases Removed
                                       From State Court


This form must be attached to the Civil Cover Sheet at the time the case is filed in the U.S. District
                  Clerk's Office. Additional sheets may be used as necessary.


    1. State Court Information:

        Please identify the court from which the case is being removed and specify the number assigned
        to the case in that court.

                                 Court                                            Case Number
         18th Judicial District Court, Johnson County, Texas   DC-C202100137


    2. Style of the Case:

        Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s)
        and Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please
        list the attorney(s) of record for each party named and include their bar number, firm name,
        correct mailing address, and phone number (including area code).

                        Party and Party Type                                      Attornev(s),
         Plaintiff, Hampton & Harrison                         David Anderson; 101 N. Shoreline, Corpus Christi, TX
                                                               Carrigan & Anderson; Bar No. 24064815
        Defendant, Sentinel Insurance Company Ltd.             Martin R. Sadler; One Riverway, Ste. 1000, Houston, TX
                                                               Litchfield Cavo; Bar No. 00788842



    3. Jury Demand:

        Was a Jury Demand made in State Court?                 E Yes                       No
                If "Yes," by which party and on what date?

                 Plaintiff, Hampton & Harrison                             3/24/2021
                Party                                                      Date
        Case 3:21-cv-00898-K Document 1-6 Filed 04/19/21                      Page 2 of 2 PageID 42
Supplemental Civil Cover Sheet
Page 2 of 2

    4. Answer:

        Was an Answer made in State Court?            E Yes                  E No
                If "Yes," by which party and on what date?


                Party                                                     Date


    5. Unserved Parties:

        The following parties have not been served at the time this case was removed:

                                 Party                                 Reason(s) for No Service
        none




    6. Nonsuited, Dismissed or Terminated Parties:

        Please indicate any changes from the style on the State Court papers and the reason for that
        change:

                                 Party                                            Reason
         none




    7. Claims of the Parties:

        The filing party submits the following summary of the remaining claims of each party in this
        litigation:

                                                                                  Claim(s)
         Plaintiff Hampton and Harrison                  Plaintiff asserts a claim for breach of contract and extra- contractual
                                                         liability on a claim for insurance proceeds to two commercial buildings
                                                         located in Godley, Texas (Johnson County) allegedly resulting from a hail
                                                         wind storm on 4/29/20. Plaintiff seeks damages from $250,000 to
                                                         $1,000,000.00

         Defendant Sentinel Insurance Company, Ltd.      Defendant maintains the claim was adjusted fairly in a timely manner,
                                                         payments made of the claims adequately compensated Plaintiff for covered
                                                         damage, and it has mad a good faith attempt to settle the remaining
                                                         disputed claims.
